Title: To James Madison from Adam Seybert, 29 December 1812 (Abstract)
From: Seybert, Adam
To: Madison, James


29 December 1812, Washington. “It is reported, that Doctor Thomas Ewell, a surgeon in the Navy of the United States, has tendered his resignation, and that a successor, to the vacancy of Hospital Surgeon at the marine barracks of this City, is to be appointed. Allow me to lay before you the pretensions of Doctor Edward Cutbush, a native of Philadelphia and now a surgeon in the Navy of the U. S.—he ranks second on the list.” Informs JM that he has been acquainted with Cutbush for more than twenty years. Describes Cutbush’s educational background and naval service and explains that Cutbush must support his family on a navy surgeon’s pay.
“The Rules & regulations intended for the Navy Hospitals of the U. S. which were, at the last session of Congress, referred to a select committee, all of whom were Medical men, were reporte⟨d⟩ with the following resolution ‘Resolved, Tha⟨t⟩ no person shall be appointed a surgeon t⟨o⟩ any of the navy hospitals of the Unite⟨d⟩ States unless he shall have been previously in actual service in the Navy of the United States during a period of seven years.’ This resolu⟨tion⟩ received the unanimous vote of the Committees. The protracted state of the session precluded any further order on the subject.”
